 



AFFIDAVIT, RELEASE & WAIVER OF CLAIMS
ARTICLE I
CONSIDERATION
          This Affidavit, Release & Waiver of Claims (“Release”) is given to
OpenTV, Inc. (the “Company”) and its affiliates in consideration of the
Company’s agreement to provide me, Wesley Hoffman, with the following, as
provided, by my Retention Agreement, dated March 30, 2005 (the “Retention
Agreement”), as modified by this Release, my Stock Option Agreements as modified
by the provisions of this Release, and as otherwise agreed by me and the Company
under the terms set forth herein :

  1.   Payment of my base salary, which is $284,625, through the “Termination
Date,” which shall be May 31, 2006 for purposes of this Agreement;     2.   A
lump sum payment, on or before the fifth business day after the Termination Date
(or, if I have not returned this Release to the Company by that date, within
five days after I return a signed Release to the Company), of my vacation time
not used as of the Termination Date to the extent that such vacation time has
been accrued through the Termination Date, calculated based upon my base salary
at the Termination Date;     3.   A lump sum payment, on or before the fifth
business day after the Termination Date (or, if I have not returned this Release
to the Company by that date, within five days after I return a signed Release to
the Company), of all business expenses reimbursable to the extent not
theretofore paid, understanding that any business expenses for which
reimbursement has not been requested on or before the day immediately preceding
the Termination Date, will be reimbursed to me in accordance with normal Company
business practices as in effect as of the Termination Date;     4.  
Continuation of my base salary, payable in accordance with normal Company
payroll practices in effect on the Termination Date, until February 28, 2007
(such date being referred to as the “End Date”). My base salary continuation
shall not be extended beyond the End Date for any reason, including in the event
of any Change in Control of the Company prior to that date;     5.   I
understand that I will not be entitled to any discretionary bonus for 2006;    
6.   Continued vesting of options granted to me under the Plan (as defined in
the Retention Agreement) in the manner set forth in Exhibit A hereto;     7.  
The right to exercise vested stock options granted to me under the Plan in the
manner set forth in Exhibit A hereto; and     8.   The opportunity to provide
consulting services to the Company, to the extent that I am available and the
Company requests my services, as contemplated in Article V below.

          California Release — OpenTV        

 



--------------------------------------------------------------------------------



 



          All payments referred to in the preceding Sections 1 through 8 of this
Article I, inclusive, will be made by the Company subject to any and all
applicable payroll deductions, including payment of applicable withholding
taxes. I understand that I am fully responsible for any and all taxes that may
be imposed on me pursuant to Section 409A of the Internal Revenue Code of 1986,
as amended, in respect of any deferred compensation that I may be deemed to
receive hereunder.
          I acknowledge that effective from the Termination Date, I shall be
responsible for the payment of any premiums associated with continuation of my
health insurance under the provisions of COBRA. The entitlement under COBRA
shall not be extended in any way by virtue of any terms of this Release.
          I acknowledge that I have been both encouraged and given the
opportunity to discuss this document with counsel of my own choosing.
          I understand that the consideration described in this Release includes
various benefits for which I am not eligible unless I elect to sign and return
to the Company, and I do not revoke, this Release. I understand that I have
forty-five days (45) days from receipt of this Release to consider whether I
wish to accept these additional benefits in exchange for executing this Release.
I understand that I may sign this document sooner, and if I do so, I acknowledge
with my signature that the decision to sign was mine and mine alone and that, as
a result, I voluntarily have waived the 45-day consideration period referred to
in the preceding sentence. I also understand that even if I do sign and return
this Release to the Company, I may change my mind and revoke this Release and
forego the Release consideration as described in this Release, provided I notify
Human Resources in writing via confidential fax at (415) 962-5362 within seven
(7) days of my signing and returning this Release to the Company that I wish to
revoke this Release and that I no longer want any of the benefits to referred to
in this Release which would not otherwise be expressly provided under the terms
of my Retention Agreement in connection with my termination.

          California Release — OpenTV   -2-    

 



--------------------------------------------------------------------------------



 



ARTICLE II
RELEASES
          In consideration of the Company’s entering into this Release and the
consideration provided to me hereunder, I, on behalf of my heirs, spouse and
assigns, hereby completely release and forever discharge the Company, together
with its past and present affiliates, agents, officers, directors, shareholders,
employees, attorneys, insurers, successors and assigns (collectively referred to
as the “Company Releasees”, which term shall include, without limitation and for
the avoidance of doubt, OpenTV Corp. and OpenTV, Inc.), from any and all claims,
of any and every kind, nature and character, known or unknown, foreseen or
unforeseen, based on any act or omission occurring prior to the date of my
signing this Release, including but not limited to any claims arising out of my
offer of employment, my employment or termination of my employment with any
Company Releasee, and, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty and breach of duty under applicable
state corporate law. I expressly agree and consent to the termination of my
employment effective as of the Termination Date. This Release shall also
constitute my resignation, effective immediately, from all officer and director
positions that I hold with the Company or any of its subsidiaries or affiliates;
I understand that if any additional documentation is required to effect those
resignations, I shall execute such documentation as may be reasonably requested
by the Company. The matters released include, but are not limited to, any claims
under federal, state or local laws, including claims arising under the federal
Age Discrimination in Employment Act or the Older Workers Benefit Protection
Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866,
the Civil Rights Act of 1991, the Employee Retirement and Income Security Act of
1974 (“ERISA”), the Americans with Disabilities Act, the Worker Adjustment and
Retraining Act and applicable regulations and the California Fair Employment and
Housing Act or any similar state or local law, and any claims for attorneys’
fees and costs. The only exceptions are any claims I may have: (i) for
unemployment or workers compensation; (ii) to enforce the terms of this Release
against the Company; and (iii) with respect to obligations of the Company, if
any, that are contemplated by their terms to survive my Retention Agreement and
Stock Option Agreements, and which are not otherwise superseded by the terms of
this Release.
          I understand and agree that this Release extinguishes all claims,
whether known or unknown, foreseen or unforeseen, except for those claims
expressly described above. I expressly waive any rights or benefits under
Section 1542 of the California Civil Code, or any similar state or local law.
California Civil Code Section 1542 provides as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”
          I fully understand that, if any fact with respect to any matter
covered by this Release is found hereafter to be other than or different from
the facts now believed by me to be true, I expressly accept and assume that this
Release shall be and remain effective, notwithstanding such difference in the
facts.

          California Release — OpenTV   -3-    

 



--------------------------------------------------------------------------------



 



          I represent that I have no complaint, charge, grievance, lawsuit, or
any other action of any kind pending against any Company Releasee. I promise
that neither I nor anyone acting on my behalf will assert or file any complaint,
charge, grievance, lawsuit, or action of any kind against any Company Releasee,
which is based in any way, in whole or in part, on facts or circumstances
arising, or alleged to have arisen, on or before the last date of execution of
this document. I further promise that if any agency, person, or court, on my
behalf, assumes jurisdiction over any such complaint, charge or grievance naming
me as a plaintiff, complainant, charging party or grievant against any Company
Releasee, I will explain to the agency, person, or court the effect of this
Release and request that the complaint, charge, or grievance be dismissed.
          I acknowledge that I will continue to be bound by any obligations
under any confidential or proprietary information, inventions assignment or
non-disclosure agreement or other similar agreement that I have signed during my
employment, including those provisions set forth in my Retention Agreement,
which remain effective notwithstanding this Release.
          In consideration of my release as set forth above, the Company hereby
completely releases and forever discharges me from any and all claims, of any
and every kind, nature and character, based on any act or omission occurring
prior to the date of my signing this Release, that are, in each such case, known
to the Company as of the date of this Release. The Company represents that it is
not aware of any known claims that it may have against me as of the date of this
Release.
ARTICLE III
COMPANY PROPERTY
          As of the date of this Release, I confirm that I have returned to the
Company any and all confidential information (in whatever medium recorded),
including all copies, reproductions, compilations, summaries, analyses, or other
documents containing or reflecting my or other Company representatives’ use of
any confidential information, as well as all Company property, including without
limitation, all computers, cell phones, pda’s, Blackberrys or other equipment or
devices, all files and records, regardless of the media and all copies thereof,
except only files of a personal nature, such as Retention Agreements, benefits
information, option agreements, etc., keys or entry cards, and any other
property of any kind whatsoever which is owned by the Company, except for such
files and property that I have been specifically authorized by the Chief
Executive Officer to retain (provided that I will promptly return any of these
files and property upon request). Notwithstanding the return or of the
confidential information, I shall continue to be bound by the obligations of
confidentiality contained in my Retention Agreement. I further represent that I
have not recreated or delivered to anyone else any confidential information and
that I will not recreate or deliver to anyone else any confidential information,
and that I have not used, nor will I use, any confidential information for the
benefit of myself, any future employer, or any other third party. If, and to the
extent, that I perform consulting services for the Company, I understand that I
may receive confidential information regarding the Company, and I will continue
to hold that confidential information in a manner consistent with the manner in
which I held confidential information while an employee of the Company.

          California Release — OpenTV   -4-    

 



--------------------------------------------------------------------------------



 



ARTICLE IV
NONDISPARAGEMENT AND DESTRUCTIVE ACTS
          I agree not to impugn the business of the Company and its affiliates,
including use of disparaging or defamatory statements toward the Company and its
affiliates, or their respective past or present officers, directors, employees,
consultants and advisors. I will not interfere with the Company’s relationship
with its prospective or current customers, suppliers or partners in any way that
would be detrimental to the Company, nor cause any services to be delayed.
          I acknowledge that I have not committed nor will I commit, directly or
indirectly, any destructive action against the Company and its affiliates or the
property of the Company and its affiliates, including, but not limited to,
gaining or allowing unauthorized access to or introducing viruses or bugs into
their products, computer systems or networks.
ARTICLE V
CONSULTING ARRANGEMENTS
          I understand that the Company may request that I consult on various
matters after the Termination Date, but that neither the Company nor I have any
obligation to undertake such a relationship or to continue any such relationship
after it has commenced. If the Company and I mutually agree to retain my
services as a consultant, I agree that my initial rate for these services will
be $1 per hour and that I will be reimbursed for all reasonable business
expenses that I may incur in connection with providing those services. If I
propose to change the hourly rate for my consulting services, I will provide the
Company with 30 days prior written notice thereof. I will provide reasonable
documentation to the Company to support any fees or expenses that are owed to
me.
ARTICLE VI
MISCELLANEOUS
          This Release constitutes the entire agreement between the Company and
me with respect to any matters referred to in this Release.
          This Release supersedes any and all of the other agreements between
the Company and me, except for continuing obligations under my Employee
Proprietary Information and Inventions Agreement (the “Employee Inventions
Agreement”). The Company confirms that my termination is being effected without
cause, and that the non-competition provisions set forth in my Retention
Agreement and Stock Option Agreements are, therefore, not applicable or
effective. In the event of any conflict between the terms of this Release and my
Retention Agreement or Stock Option Agreements, the terms of this Release shall
control and supersede the similar provisions set forth in my Retention Agreement
and Stock Option Agreements.

          California Release — OpenTV   -5-    

 



--------------------------------------------------------------------------------



 



          No other consideration, agreements, representations, oral statements,
understandings or course of conduct which are not expressly set forth in this
Release should be implied or are binding. I am not relying upon any other
agreement, representation, statement, omission, understanding or course of
conduct which is not expressly set forth in this Release. I understand and agree
that this Release shall not be deemed or construed at any time or for any
purposes as an admission of any liability or wrongdoing by either myself or any
Company Releasee. I also agree that to the extent that any term, condition or
provision of this Release is held to be invalid, illegal or otherwise
unenforceable under applicable law, then such term, condition or provision shall
be deemed amended only to the extent necessary to render such term, condition or
provision enforceable under applicable law, preserving to the fullest extent
possible the intent and agreements of the parties set forth herein; in the event
that such term, condition or provision cannot be so amended as to be enforceable
under applicable law, then such term, condition or provision shall be deemed
excluded from this Release and the other terms, conditions and provisions hereof
shall remain in full force and effect as if such unenforceable term, condition
or provision had not been included herein.
          The terms and conditions of this Release shall be interpreted and
construed in accordance with the internal laws of the State of California,
without regard to the principles of the conflict of laws thereof. The terms and
conditions of this Release shall inure to the benefit of and be binding upon the
respective successors and assigns of the Company.
          I have read this Release and understand all of its terms. I further
acknowledge and agree that this Release is executed voluntarily and with full
knowledge of its legal significance. I also understand and agree that if any
suit is brought to enforce the provisions of this Release, the prevailing party
shall be entitled to its costs, expenses, and attorneys’ fees as well as any and
all other remedies specifically authorized under the law.
[Remainder of Page Intentionally Left Blank]

          California Release — OpenTV   -6-    

 



--------------------------------------------------------------------------------



 



EMPLOYEE’S ACCEPTANCE OF RELEASE
          I HAVE CAREFULLY READ THE FOREGOING AND UNDERSTAND, APPROVE AND
VOLUNTARILY AGREE TO THE TERMS OF THE RELEASE IN EXCHANGE FOR THE ADDITIONAL
BENEFITS PROVIDED FOR HEREIN TO WHICH I WOULD OTHERWISE NOT BE ENTITLED.

                Dated: May 30, 2006  /s/ Wesley Hoffman       Wesley Hoffman   
            OPENTV, INC.
    Dated: May 30, 2006  By:   /s/ James A. Chiddix                 Name: James
A. Chiddix

      Title:   Chief Executive Officer     

          California Release — OpenTV   -7-    

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
CALIFORNIA LABOR CODE SECTION 2870
RETENTION AGREEMENTS, ASSIGNMENT OF RIGHTS
California Labor Code § 2870. Invention on Own Time — Exemption from Agreement.

  (a)   Any provision in an Retention Agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

  (1)   Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.     (2)   Result from any work
performed by the employee for the employer.

(b) To the extent a provision in an Retention Agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

          California Release — OpenTV        

 



--------------------------------------------------------------------------------



 



Exhibit A
Stock Option Vesting and Exercise
Notwithstanding anything to the contrary contained in each of the Stock Option
Agreements governing the stock options referred to below, the vesting term (and
the period through which vesting shall continue) and exercise period for the
option grants to Mr. Hoffman identified in the table below shall be modified
(and the relevant Stock Option Agreements shall be deemed so modified and
amended, without further action, to reflect such modifications) as follows:

                              End of Vesting Term                     (end date
through                     which options will           Exercise Period        
continue to vest,           (date through which         unless earlier          
vested options may         vested in accordance with           be exercised
after Option Grant Date   Number of Options   existing schedule)   Exercise
Price   end of vesting term)
August 25, 2003
  25,000   September 30, 2006   $ 3.14     December 31, 2006
 
                   
 
  25,000   September 30, 2006           December 31, 2006
 
                   
 
  25,000   September 30, 2006           December 31, 2006
 
                   
 
  25,000   September 30, 2006           December 31, 2006
 
                   
March 23, 2004
  28,750 (7,187 of these options may vest, on an accelerated basis, on July 1,
2006 if the Performance Objective, defined below, is satisfied on or before June
30, 2006; the remaining 21,563 shall otherwise continue to vest through the end
date referred to in the next column)   September 30, 2006   $ 2.99    
December 31, 2006
 
                   
March 23, 2004
  21,250 (5,312 of these options may vest, on an accelerated basis, on July 1,
2006 if the Performance Objective, defined below, is satisfied on or before June
30, 2006; the remaining 15,938 shall   September 30, 2006   $ 2.99    
December 31, 2006

          California Release — OpenTV   -2-    

 



--------------------------------------------------------------------------------



 



                              End of Vesting Term                     (end date
through                     which options will           Exercise Period        
continue to vest,           (date through which         unless earlier          
vested options may         vested in accordance with           be exercised
after Option Grant Date   Number of Options   existing schedule)   Exercise
Price   end of vesting term)
 
  otherwise continue to vest through the end date referred to in the next
column)                
 
                   
March 31, 2005
  55,000 (13,750 of these options may vest, on an accelerated basis, on July 1,
2006 if the Performance Objective, defined below, is satisfied on or before June
30, 2006; the remaining 41,250 shall otherwise continue to vest through the end
date referred to in the next column)   September 30, 2006   $ 2.84    
December 31, 2006

“Performance Objective” shall mean the execution of a definitive agreement, on
or before June 30, 2006, providing for the deployment of OpenTV Core 2.0
middleware with one of the three largest United States multiple system
operators.

          California Release — OpenTV   -3-    

 